URIGINAL                                                                           04/29/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: OP 20-0218


                                       OP 20-0218

                                                                            FILED
PATRICK SANDIDGE,
                                                                             APR 2 9 2020
              Petitioner,                                                  Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
       v.
                                                                      ORDER
 MONTANA FIRST JUDICIAL DISTRICT COURT,
 Lewis and Clark County, HONORABLE KATHY
 SEELEY,Presiding,

              Respondent.


      Petitioner Patrick Sandidge seeks a writ of supervisory control reversing the
March 26, 2020,judgment of the Montana First Judicial District Court, Lewis and Clark
County, Cause No. CDV-2019-13, denying his M. R. Civ. P. Rule 12(b)(6) motion to
dismiss the declaratory judgment claim of the underlying plaintiff-motor vehicle liability
insurer, Depositors Insurance Company (Insurer), due to lack ofstanding. The Insurer, and
its insured tortfeasor, asserted a claim against Sandige forjudgment declaring the extent of
the Insurer's continued duty to advance medical pay and lost wages to him beyond the
$89,983.95 previously advanced pursuant to Ridley v. Guaranty Nat'l Ins. Co., 286 Mont.
325,951 P.2d 987(1997), and progeny. Inter alia, the court effectively concluded that the
Insurer appeared to have standing to assert the claim but, pursuant to Rule 12(b)(6),
converted the motion to a Rule 56 motion for summary judgment for further proceedings
upon limited discovery practice based on the extrinsic facts referenced in support of the
motion.
       Supervisory control is an extraordinary remedy justified in our discretion only when
urgency or emergency factors make the normal appeal process inadequate, purely legal
questions are involved, and, as pertinent here, the issue implicates constitutional issues of
state-wide concern or the lower court is proceeding under a mistake oflaw causing a gross
injustice. M.R. App.P. 14(3). We will not exercise supervisory control as a substitute for
ordinary appeal when adequate—we generally utilize it "[o]nly in the most extenuating
circumstances." State ex rel. Ward v. Schmall, 190 Mont. 1, 617 P.2d 140(1980).
       Here, Sandidge alleges that supervisory control is warranted because converting his
Rule 12(b)(6) motion to a Rule 56 motion and subjecting him to limited discovery practice
"will create a gross injustice" in the form of"unnecessary litigation . . .[and] exacerbated
. . . financial burden" that appeal cannot remedy. However, no issues of statewide
constitutional concern are at issue here. Sandidge's petition is further facially insufficient
to demonstrate that the District Court is laboring under an error of law causing manifest
injustice or that ordinary appeal will be an inadequate remedy under the circumstances. In
that regard, we note that supplemental relief to the prevailing party is available from the
district court as a discretionary matter under the Uniform Declaratory Judgment Act when
necessary or proper upon demonstrated cause. See 27-8-313, MCA.
       IT IS THEREFORE ORDERED that the Petition for a Writ of Supervisory Control
is DENIED and DISMISSED.
       The Clerk is directed to provide immediate notice of this Order to counsel for
Petitioner, all counsel ofrecord in the First Judicial District Court,Lewis and Clark County,
Cause No. CDV-2019-13, and the Honorable Kathy Seeley, presiding.
       DATED this          day of April, 2020.


                                                     94 pi 2,,t-L


                                                                 •



                                                                     Justices


                                              2